In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00151-CR

JOSE HECTOR PONCE A/K/A JOSE H.            §   On Appeal from the 372nd District
PONCE, Appellant                               Court
                                           §
                                               of Tarrant County (1554835D)
                                           §
V.                                             October 8, 2020
                                           §
                                               Memorandum Opinion by Justice
                                           §   Dauphinot

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to reflect that the

trial judge, not the jury, assessed Appellant’s punishment. It is ordered that the

judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Lee Ann Dauphinot_____________
                                          Justice Lee Ann Dauphinot